Citation Nr: 9901293	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a groin pull.

2.  Entitlement to service connection a bilateral foot 
disorder.

3.  Entitlement to service connection for an ankle disorder.

4.   Entitlement to service connection for a knee disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran was a member of the National Guard.  He had 
active service from December 1990 to May 1991.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1992 letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  It denied service connection for the 
disorders claimed by the veteran.  

The case was previously before the Board in July 1997, when 
it was remanded for retrieval of medical records and a VA 
examination of the veteran.  Unfortunately, the case must be 
remanded again.  


REMAND

At present the case is being handled by the VARO in Jackson, 
Mississippi. When the veteran initiated his claim in 1992 he 
resided in Mississippi.  The claims file reveals that by May 
1993 the veteran had moved to Chicago, Illinois; this was 
indicated by the return address on a letter sent to the 
Jackson RO.  In October 1995 the RO attempted to schedule the 
veteran for a Travel Board hearing; however, the letter was 
returned to the RO and indicated that the veteran had moved.  
As a result a series of memos was initiated between the RO 
and the veterans accredited representative in an effort to 
ascertain the veterans current address.  In January 1996 the 
RO attempted to contact the veteran at his last known address 
in Mississippi.  This contact was successful and from that 
point on the RO has continued to use this address in 
Mississippi to contact the veteran.  In accordance with the 
Boards July 1997 Remand the RO obtained the veterans 
medical treatment records from VAMC Westside in Chicago, 
Illinois.  These medical records reveal that the veteran 
received treatment at the VAMC in Chicago throughout 1996 and 
1997.  The RO attempted to schedule the veteran for a VA 
examination at a VAMC in Mississippi but the veteran 
apparently failed to report.  The Board doubts that the 
veteran is a resident of Mississippi.  The evidence presented 
by the VA treatment records is that the veteran is a resident 
of Chicago, Illinois and has failed to keep the RO apprised 
of his current address.  In Hyson v. Brown, the United States 
Court of Veterans Appeals stated that, "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1994).  The RO should attempt once more to contact the 
veteran and ascertain his current state of residence.  

In March 1994 the veteran filed his substantive appeal, VA 
Form 9, with the RO.  The veteran requested a hearing before 
a Member of the Board at the local VA office (Travel Board 
Hearing).  The RO attempted to schedule the veteran for such 
a hearing; however, the veteran moved and did not inform the 
RO of his new address.  The veteran has never waived his 
right to a personal hearing before a Member of the Board.  
Therefore, once the veterans correct address has been 
established, the veteran needs to be scheduled for a hearing 
before a Traveling Section of the Board (Travel Board 
Hearing) at the appropriate VA Regional Office.

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:


1.  The RO should make another attempt to 
contact the veteran and ascertain his 
correct address and current state of 
residence.  The RO should attempt to 
contact the veteran at both the 
Mississippi address indicated on the VA 
Form 21-4138 dated February 14, 1996, and 
at the Chicago address indicated on the 
VA treatment record dated October 7, 
1997.  The veteran should be asked to 
provide his current address.  The RO 
should inform the veteran that it is his 
responsibility to keep VA apprised of his 
current address.  

2.  Once the veterans current address is 
ascertained, the appropriate VA regional 
office should contact the veteran and ask 
him if he still desires a hearing before 
a Member of the Board at the local 
office.  If he indicates that he still 
desires a Travel Board hearing, then he 
should be scheduled for such a hearing.  
The RO should provide notice of the 
hearing to the appellant at his last 
known address of record and through his 
representative.  


If, and only if, the veteran indicates 
that he does not desire a Travel Board 
hearing, then the remand action in the 
paragraphs below should be conducted:

3.  The veteran should be accorded a VA 
foot examination.  The report of 
examination should include a detailed 
account of all manifestations of pes 
planus found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to offer an opinion as to 
whether the veterans flat feet increased 
in severity during his short period of 
service and, if so, whether such increase 
was to an extent beyond the natural 
progression of the disorder.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  The 
physician should provide complete 
rationale for all conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1996) (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Subsequently, the RO should consider 
the issues on appeal.  In this regard, 
the RO should give full consideration to 
whether the veterans claims are well 
grounded.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
